Citation Nr: 1628431	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972 with service in the Republic of Vietnam from July 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2011 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, inter alia, denied service connection for a low back condition, bilateral hearing loss, and tinnitus.

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge in October 2015.  The hearing transcript is associated with the record.

In December 2015, the Board denied service connection for bilateral hearing loss and tinnitus and remanded the claim for service connection for a low back disability for further development.  As development has now been completed, the remaining matter is once again before the Board.  

In January 2016, the Veteran submitted relevant medical records along with a waiver of initial AOJ consideration. 


FINDINGS OF FACT

The preponderance of the evidence indicates that the appellant's low back disability, which first began years after his separation from active duty, is not related to an in-service injury or any other incident of military service.






CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In June 2010, the RO provided notice that met the requirements.  The notice provided all criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA, and identified private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Notably, the Veteran submitted a friend's statement and additional private treatment records in January 2016, which is being considered.  In these circumstances, the Board finds that VA's duty to assist has been met

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the October 2015 Board hearing, the undersigned VLJ discussed the issue on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The record was held open for the Veteran to obtain evidence and the Board remanded the claim in December 2015 to obtain additional evidence.  VA's hearing obligations were met.  

In response to remand directives, the AOJ obtained additional VA treatment records, and a VA medical opinion that included consideration of the Veteran's lay statements, review of the claims file, consideration of the Veteran's reported history, his available service treatment records, and post-service treatment record.  Thus, the remand requirements were satisfied.   

There being no further notice or assistance requirements to satisfy, the Board may proceed to a decision.  

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among those diseases for which service connection may be presumed by these means.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran asserts that he hurt his back while running out of a barracks during a rocket attack in Vietnam.  More specifically, he reported that after he jumped off of a stair landing, he jolted his back and fell.  See August 2010 Veteran statement and October 2015 hearing transcript.   He claimed that he experienced stiffness, limited in motion, and pain in his back after the injury, which he believed would improve; however, after he was discharged from service, he was unable to help his father with greenhouse repairs at the family business due to his back problems.  See October 2015 hearing transcript. 

Service treatment records included a February 1972 report of medical history, in which the Veteran stated, "I FEEL THAT I AM IN EXCELLENT HEALTH."  He marked "NO" for any history or current/recurrent back pain.  On February 1972 report of medical examination, an evaluation of the spine was normal.  Entries signed by physicians noted care in the 14th Combat Aviation Battalion dispensary and the 11th Combat Aviation Group Dispensary while he was in Vietnam for vomiting and stomach pains in August 1971, erythematous cheeks in January 1972, and nausea and vomiting in March 1972, but are silent for any symptoms, diagnoses, or treatment for back pain or the residuals of any injuries.
The Veteran reported that he received treatment from Dr. R. Messenbaugh of Woodbridge Orthopedics in 1977 for his back condition; however, when he attempted to obtain the records, he was informed that these records no longer exist.   In support of his contentions, the Veteran submitted a medical bill and proof of payment to Woodbridge Orthopedic Clinic for a lumbar spine x-ray from 1977.  

Treatment records from Kaiser Permanente Progress Notes include a June 2010 record that noted the Veteran's complaints of chronic low back pain for many years.  The Veteran specifically denied a history of an injury to this area.  

An October 2010 VA treatment record noted a history of the Veteran hurting his back while he was in Vietnam and having pain ever since that time.  The record noted that the Veteran was in a car accident in March 2010, in which he fractured his left forearm and further hurt his back. 

On a January 2011 VA Agent Orange examination, the Veteran reported a history of injuring his back while in Vietnam in 1972 when he jumped off a stair and landed awkwardly with an immediate onset of mid-low back pain.  He claimed that the pain persisted to the present time.  

A note from Dr. J.P. McGrory, the Veteran's VA Primary Care Physician, dated in October 2011 noted that x-rays confirmed arthritis in the lower spine.  

November 2011 and April 2012 VA treatment records noted an injury of the Veteran jumping off of a stair landing 40 years ago.  He claimed that he had no treatment for the low back pain until 1971 and 1977, when he was treated with exercise and physical therapy. 

August 2013 and December 2014 treatment records show that in August 2013, the Veteran underwent decompression and fusion from L4 to S1 for a significant spondylolisthesis and degeneration at L5-S1 and degenerations at L4-5.  In September 2015, the Veteran had complaints of back pain and left lower extremity numbness.  In January 2016, the Veteran had numbness in the left thigh and foot and back stiffness.  

During his October 2015 hearing, the Veteran claimed that his injury in service occurred while he was under fire.  He reported that he did not receive treatment at the time, because he had orders to leave Vietnam and did not want to do anything to postpone leaving.  He claims that he sought an orthopedic evaluation in 1977 and was handed a book of exercises.  He indicated that the car accident irritated his back problems. 

In January 2016, the Veteran submitted an emergency physician record form Memorial Hospital of Converse County that revealed that the Veteran was in motor vehicle accidence and injured his back, among other things, in March 2010.  

In a January 2016 statement, S.A., reported that he served in Vietnam with the Veteran; however, he did not learn about the Veteran's in-service back injury until approximately a year after they were both out of the Army.  S.A. stated that in March 1972, the North Vietnamese Army crossed the DMZ and began their big offensive during which the Veteran injured his back.  S.A. said that after service, he helped the Veteran's father reroof the greenhouses in the family's greenhouse business as the Veteran did not climb ladders, carry any of the roofing panels, or come onto the roof due to his back injury from Vietnam.  

On February 2016 VA back (thoracolumbar spine) conditions and medical opinion disability benefits questionnaires (DBQ), the examiner noted the Veteran's contentions and past medical history.  The examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that although the record revealed multiple times after 2010 that the Veteran reported he had back stiffness since an undocumented back injury in service, there was no available record from the late 1970's through the early 2000's- a period of more than 30 years to substantiate the claim.  The examiner noted that in the interim, the Veteran sustained a new back injury in a motor vehicle accident in 2010.  The examiner explained that since the only available radiographic evidence occurred following the injury in 2010, and since there were no medical records available from the 1970's through early 2000's, there was no objective evidence of a chronic back condition resulting from the undocumented back injury in service.  The examiner stated that in the absence of any objective evidence over such a long period of time, it was highly unlikely that the undocumented back injury in service was related to the back condition that required surgery in 2013.  The examiner found that based on the available evidence, it was less likely than not that the Veteran's spondylolisthesis, spinal fusion, residual lower extremity radiculopathy, or arthritis of the thoracolumbar spine were related to the undocumented back injury in service.  

The Board finds that service connection for a spine disability, best diagnosed as spondylolisthesis, spinal fusion, residual lower extremity radiculopathy, or arthritis of the thoracolumbar spine, is not warranted.

The Veteran is competent to report the occurrence of falling off of a stair landing while under rocket fire and jolting his back as well as the onset and continuity of recurrent back pain.  The Board finds that his reports that the in-service event occurred is credible because it is consistent with the circumstances of his service and is not specifically contradicted by the service records.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board places low probative weight on the report of chronic residuals of the injury, because there is no record that he sought treatment at the established 14th Combat Aviation Battalion dispensary or the 11th Combat Aviation Group Dispensary from physicians who otherwise treated him while he was in Vietnam, the first post service record of treatment is dated in 1977, 5 years after service, and the next record after that is 30+ years later, and makes no mention of service.  It is likewise after the Veteran was involved in a motor vehicle accident in March 2010.  Significantly, at that time the Veteran did not report nor did his attending clinicians note an awareness of any falls or trauma to the back during active service.  In June 2010, the Veteran reported complaints of chronic low back pain for many years; however, he specifically denied a history of an injury to this area.  It was not until after he filed a claim in July 2010, that he began to report to his VA treating providers that he initially injured his back in service from jumping off of a stair landing and has had persistent back pain ever since that time.  It would have been appropriate for the Veteran to have reported the in-service event to his treating providers in the context of seeking medical care.  The Board does not find the Veteran's lay evidence lacks credibility solely because of the absence of records of care, but does find that the lay and medical evidence during and after service shows only occasional incidents of back pain and not a traumatic in-service injury with chronic residuals sufficient to reasonably infer a link between current disability and an unrecorded injury from 30 years prior.  Plainly, there is self-interest, and a significant lapse in time between the in-service injury and a medical record suggesting on-going chronic symptoms dating from that injury.  

There is ample competent evidence of current spondylolisthesis, spinal fusion, residual lower extremity radiculopathy, or arthritis of the lumbar spine.  Therefore, the first element of service connection for a current disability is met.  Any symptoms that clinicians associated with this disease did not manifest until 2010, many years after active service.  Even acknowledging that the Veteran was seen for back problems in 1977, this was still years after the Veteran's 1972 separation from active duty service.  Therefore, service connection for a low back disability as a chronic disease under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is not met. 

Additionally, the Board finds the February 2016 VA back (thoracolumbar spine) conditions and medical opinion DBQ highly probative.  The examiner included consideration of the Veteran's contentions as well as a review of the service records and entire history of care from his discharge from service through 2016.  The Board is mindful that, as an adjudicator, it cannot find the Veteran's lay statements not credible solely because of the absence of records of treatment.  However, citation to the absence of records of treatment in conjunction with a review of the entire treatment history does not render a medical opinion inadequate.  Here, the opinion was based on a complete record review and assessment of the lay and medical evidence, examination of the Veteran, and a determination of whether the claimed event was the cause of the current disability and is highly probative evidence against the appellant's claim. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment). 

Although there is mention in some post-2010 records of a back injury in service (see, e.g., January 2011, November 2011, and April 2012 VA treatment records), this was merely transcription of the appellant's opinion and so is not probative.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)(a bare transcription of lay history
 . . . is not competent medical evidence merely because the transcriber is a health care professional); see also Evans, 12 Vet. App. 22, 30 (it is the responsibility of the Board to assess the credibility and probative value of evidence, and determine where to give credit and where to withhold the same).  

To the extent that the appellant and S.A. have expressed an opinion that Veteran's current back disability is related to a 1972 back injury during active military service, their opinions as lay persons are limited to inferences that are rationally based on their perceptions and that do not require specialized education, training, or experience, as in this case.  The appellant and S.A. are not shown to be qualified through specialized education, training, or experience to offer medical diagnoses or opinions.  They also have presented no learned evidence in support of their lay opinion (see 38 C.F.R. § 3.159(a)(1)); so the record is without any competent evidence in support of their lay opinions and they are of no probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").
The preponderance of the evidence is accordingly against the claim. Service connection for a low back disability must therefore be denied and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for low back disability is denied




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


